ARSHALL, C. J.
1. By the provisions of Section 154-28, General >de, in paragraph 4 thereof, the governor is em-iwered to require the submission to the depart-ent of finance of copies of all contracts entered to on behalf of the state by other administrative partments of the state government, but those ovisions do not' imply authority to require the bmission of proposed contracts by other depart-snts to the department of finance for his approval.
2. The essential functions of the department of iance are those of auditing, accounting, super- i sing public expenditures, and all functions inci-nt thereto, but that department has no control er the policies of the highway department under e administrative. code.
3. The definition of the term “order” in Section 4-29, General Code, has no application to the use thatword as found in Section 154-30, General Code.
Demurrer. overruled.
Robinson, Jones, Matthias, Day and Allen, JJ., ti'eur. Wanamaker, J., not participating. .